Citation Nr: 0513253	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-24 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the post-operative 
residuals of bilateral subcutaneous mastectomies secondary to 
gynecomastia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from February 1983 to 
February 1986.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, among other things, denied 
the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was first diagnosed with gynecomastia during 
active service.  He did not enter service with a pre-existing 
condition.

3.  The veteran underwent bilateral subcutaneous mastectomies 
secondary to gynecomastia during active service.

4.  The veteran has bilateral neuropathic breast pain due to 
his in-service subcutaneous mastectomies.


CONCLUSION OF LAW

Post-operative residuals of bilateral subcutaneous 
mastectomies was incurred as a consequence of active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  The mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability 
resulting from that injury.  If there is no evidence of a 
chronic condition during service, or an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

For the purposes of granting service connection, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. § 1111.  
According to 38 C.F.R. Section 3.304(b), the term "noted" 
denotes only such conditions that are recorded in 
examination reports.  The existence of conditions prior to 
service reported by the veteran as medical history does not 
constitute a notation of such conditions, but will be 
considered together with all other material evidence in 
determining the question of when a disease or disability 
began.  See 38 C.F.R. § 3.304(b)(1).  Determinations of 
whether a condition existed prior to service should be 
"based on thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard 
to ... manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  Id.


The veteran entered service in February 1983 without any 
evidence of disability.  The first notation of gynecomastia 
is dated in September 1984 and the veteran was referred for 
consultation with a specialist.  In October 1984, the 
specialist noted that the veteran had gynecomastia for three 
months, that his breasts were not getting any larger, and 
that there was no complaint of discharge from the breasts.  A 
surgical consultation was recommended.  The next record of 
treatment is dated in December 1984, when the veteran 
underwent bilateral subcutaneous mastectomies; the hospital 
narrative reflects that the surgery was performed for 
cosmetic reasons.

Additional service medical records show that the veteran 
complained of pain in the breast areas following surgery.  In 
May 1985, it was determined that the veteran probably had 
adhesions at the surgical sites.  In September 1985, it was 
noted that the veteran wanted surgery to reduce the scarring; 
surgery was denied at that time.  The veteran's discharge 
examination in October 1985 includes the veteran's notation 
that he had tissue removed during service, but there is no 
diagnosis of disability.

The veteran sought treatment for pain in the breast areas at 
a VA medical facility in 2001.  Since that time, he has been 
treated for bilateral neuropathic breast pain.  In August 
2003, one of the veteran's treating physicians reported that 
the veteran's neuropathic breast pain was a permanent 
condition as a result of bilateral subcutaneous mastectomies 
and opined that the veteran would require lifelong treatment 
for the impairment.

Considering the evidence as outlined above, the Board finds 
that the veteran did not have a pre-existing condition upon 
entry into active service.  Specifically, there were no 
findings of impairment upon entry into service and over one 
year after the veteran began active service, a service 
physician reported that gynecomastia had been present for 
three months.  Additionally, there is no medical evidence 
that the veteran's diagnosed gynecomastia is developmental in 
nature.  

Thus, after reviewing the medical evidence in conjunction 
with the veteran's credible testimony before the Board, the 
Board finds that the veteran's currently diagnosed post-
operative residuals of bilateral mastectomies began as a 
consequence of the surgery performed during service.  Even if 
the surgery was performed for cosmetic reasons rather than to 
assist the veteran with performance of his physical 
activities, as asserted by the veteran, there is nothing in 
the record to suggest that the veteran's currently diagnosed 
disability did not begin as a consequence of events 
experienced during the veteran's period of active service in 
furtherance of his duties.  The post-surgery complaints 
during service were of pain and discomfort with activities in 
the performance of duties and the post-service medical 
opinion clearly shows that the veteran's current disability 
is a result of the in-service surgical procedure.  
Consequently, service connection for the post-operative 
residuals of bilateral subcutaneous mastectomies secondary to 
gynecomastia is granted.


ORDER

Service connection for the post-operative residuals of 
bilateral subcutaneous mastectomies secondary to gynecomastia 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.




	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


